Name: Commission Regulation (EC) No 1202/2001 of 19 June 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32001R1202Commission Regulation (EC) No 1202/2001 of 19 June 2001 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 163 , 20/06/2001 P. 0010 - 0010Commission Regulation (EC) No 1202/2001of 19 June 2001amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Articles 30(1) and 31(3) thereof,Whereas:(1) Article 20a of Commission Regulation (EC) No 174/1999(3), as last amended by Regulation (EC) No 806/2001(4), lays down the provisions applicable to the management of the milk powder quota for export to the Dominican Republic under the Memorandum of Understanding concluded between the European Community and the Dominican Republic and approved by Council Decision 98/486/EC(5). The scope of the provision on the period of validity of export licences issued under that quota should be clarified.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Article 20a(13) of Regulation (EC) No 174/1999 is replaced by the following text: "13. Notwithstanding Article 6, export licences shall be valid from their actual day of issue within the meaning of Article 23(2) of Regulation (EC) No 1291/2000 until 30 June of the quota year for which the licence application was made."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to licences issued from 1 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 118, 27.4.2001, p. 4.(5) OJ L 218, 6.8.1998, p. 45.